         Case 1:20-cv-03555-JGK Document 9 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
                                                   20cv3555 (JGK)
                        Petitioner,
                                                   ORDER
             - against -

ROYAL INTERIOR FINISHER CORP.,

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The respondent’s time to respond to the petition to confirm

arbitration is extended to July 24, 2020. If there is no

response by that time, the Court will decide the petition on the

current papers. The petitioner is directed to serve a copy of

this order on the respondent and file an affidavit of service on

the docket by July 10, 2020.

SO ORDERED.

Dated:      New York, New York
            July 2, 2020             ___ /s/ John G. Koeltl     _____
                                                John G. Koeltl
                                         United States District Judge
